Citation Nr: 1524452	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  10-18 285A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent prior to March 11, 2013, for posttraumatic stress disorder.

2.  Entitlement to a rating in excess of 70 percent on and after March 11, 2013, for posttraumatic stress disorder.

3.  Entitlement to an effective date prior to March 11, 2013, for a total rating based on individual unemployability due to service-connected disability.


REPRESENTATION

The Veteran is represented by:  J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to November 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2006 and April 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In February 2005, the Veteran submitted a claim of entitlement to service connection for posttraumatic stress disorder (PTSD), as well as "depression," "nightmares," "anxiety," "troubling sleep," and "nervous condition."  The RO developed and adjudicated a claim of entitlement to service connection for PTSD, which was granted in January 2006.  The evidence received by VA in support of the Veteran's February 2005 claim included diagnoses of psychiatric disabilities other than PTSD, such as generalized anxiety disorder with panic attacks and depressive disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that, when determining the scope of a claim, the Board must consider the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim).  Despite this, the RO has not developed or adjudicated a claim of entitlement to service connection for a psychiatric disability other than PTSD.  The Board finds that the Veteran's February 2005 claim and the evidence submitted in support thereof raise the issue of entitlement to service connection for a psychiatric disability other than PTSD.  However, because this issue has not been adjudicated by the RO, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

Subsequent to the most recently issued supplemental statement of the case concerning the above-captioned claims, the Veteran submitted relevant evidence that was not already of record, along with a waiver of initial review by the RO.  As such, the Board will consider this evidence herein.  38 C.F.R. § 20.1304 (2014).

The appeal is remanded to the RO.  VA will notify the Veteran if further action is required.


REMAND

In support of his February 2005 claim of entitlement to service connection for PTSD, the Veteran was provided a VA examination in January 2006.  As a result of this examination, the only diagnosis rendered was PTSD, chronic.  In January 2006, the RO granted service connection for PTSD and assigned an initial 30 percent rating thereto, effective February 17, 2005.  The RO determined that an initial rating in excess of 30 percent was not warranted because the Veteran's PTSD was not shown to be manifested by symptoms associated with the higher ratings.  See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorder (2014).  Specifically, the RO indicated that a 50 percent rating was not warranted because the evidence did not demonstrate that the Veteran's PTSD was manifested by symptoms resulting in reduced reliability and productivity due to such symptoms as panic attacks occurring more than once per week, among other symptoms.

In April 2013, the RO issued a supplemental statement of the case wherein the rating assigned to the Veteran's PTSD was increased to 70 percent, effective March 11, 2013.  This decision was effectuated in an April 2013 rating decision.  The Board has modified the Veteran's claim to reflect the April 2013 decision.

As discussed in the Introduction, the Veteran's February 2005 claim and the supporting evidence reasonable raised the issue of entitlement to service connection for a psychiatric disability other than PTSD.  See Clemons, 23 Vet. App. at 5.  Herein, this issue has been referred to the RO for the appropriate action.  Among the evidence demonstrating non-PTSD psychiatric disabilities are diagnoses of generalized anxiety disorder with panic attacks.  This evidence also suggests that the Veteran has experienced such symptoms throughout the pendency of this appeal, which necessarily includes prior to March 11, 2013.

Accordingly, the evidence of record indicates that, at the very least, the initial 30 percent rating assigned to the Veteran's service-connected PTSD (i.e., prior to March 11, 2013) does not contemplate all of the Veteran's psychiatric symptoms.  Further, it appears as though at least some of the symptoms attributable to the Veteran's non-PTSD psychiatric disabilities can be distinguished from those attributable to his service-connected PTSD.  See Mitleider v. Brown, 11 Vet App 181 (1998) (standing for the proposition that where non-service-connected symptoms cannot be separated from service-connected symptoms, all of the symptoms are treated as service-connected).  

Based on the above, the Board finds that the issues of entitlement to an initial rating in excess of 30 percent prior to March 11, 2013, and in excess of 70 percent on and after March 11, 2013, for PTSD, are inextricably intertwined with the reasonably raised and referred claim of entitlement to service connection for a psychiatric disability other than PTSD.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision in the matter).  This is so because the RO's development of the issue of entitlement to service connection for a psychiatric disability other than PTSD will determine (1) whether any non-PTSD psychiatric disability is service-connected; (2) whether any symptom(s) attributable to a non-PTSD psychiatric disability is/are already contemplated in the initial 30 percent rating assigned to the Veteran's service-connected PTSD; and (3) a rating for any symptoms attributable to a service-connected non-PTSD psychiatric disability that are distinguishable from the symptoms associated with the Veteran's service-connected PTSD.  These determinations may affect the disposition of the Veteran's claim of entitlement to increased ratings for his service-connected PTSD.  As such, the Board finds that the issues of entitlement to an initial rating in excess of 30 percent prior to March 11, 2013, and in excess of 70 percent on and after March 11, 2013, for PTSD, must be remanded for adjudication contemporaneous to the issue of entitlement to service connection for a psychiatric disability other than PTSD.

With respect to the Veteran's claim of entitlement to an effective date prior to March 11, 2013 for a total rating based on individual unemployability due to service connected disability (TDIU), the Board also finds that this claim is also inextricably intertwined with the reasonably raised and referred claim of entitlement to service connection for a psychiatric disability other than PTSD.  This is so because the disposition on the service connection claim could affect the disposition of the earlier effective date claim.  Id.  As such, remanding the issue of entitlement to an earlier effective date for TDIU is required for adjudication contemporaneous to that of the service connection claim for a non-PTSD psychiatric disability referred to the RO herein.

Accordingly, the case is remanded for the following action:

1.  The RO must undertake all appropriate development and adjudicative actions with respect to the reasonably raised and referred claim of entitlement to service connection for a psychiatric disability other than PTSD.

2.  Thereafter, the RO must re-adjudicate the issues of entitlement to an initial rating in excess of 30 percent prior to March 11, 2013 for PTSD, to a rating in excess of 70 percent on and after March 11, 2013, for PTSD, and to an effective date prior to March 11, 2013, for TDIU. 

In so doing, with respect to the increased rating claims for PTSD, the RO should consider 38 C.F.R. § 4.14 (2014) and Mitleider v. Brown, 11 Vet App 181 (1998).  With respect to the earlier effective date claim for TDIU, the RO should consider Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) and VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).

If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

